The opinion was delivered PER CURIAM.
Appellant pled guilty to possession' of more than five pounds but less than fifty pounds of mariguana. He elected to have a jury assess punishment, and he pled “not true” to the enhancement paragraph alleged in the indictment. The punishment charge instructed the jury that it must determine whether the enhancement allegation was true beyond a reasonable doubt, but the charge did not define “reasonable doubt” and appellant did not request a definition. The jury found the enhancement allegation true and assessed punishment at confinement for fifteen years and a $10,000 fine. In his sole point of error, appellant complained to the Court of Appeals of the absence of a reasonable doubt definition in the punishment charge. The Court of Appeals reversed, holding that the failure to define reasonable doubt in the punishment charge was error under Geesa v. State, 820 S.W.2d 154 (Tex.Crim.App.1991) and that, in accordance with Reyes v. State, 938 S.W.2d 718 (Tex.Crim.App.1996), reversal of the conviction was automatically required. Martinez v. State, 969 S.W.2d 139, 140-141 (Tex.App.-Fort Worth 1998).
Recently, we held that A[n]either Geesa nor art. 37.07 can be read to require that a reasonable-doubt instruction be given at the punishment phase, absent a request.” Fields v. State, 1 S.W.3d 687, 688 (Tex.Crim.App.1999). We find that Fields dictates the outcome of this case. The judgment of the Court of Appeals is reversed, and the trial court’s judgment is affirmed.
MANSFIELD, J. filed a concurring opinion. PRICE, J. filed a concurring opinion. JOHNSON, J. filed a concurring opinion.